DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim amendments filed 2/23/2022 have overcome the previously presented 35 USC 102a1 rejections over Gunderson and over Carlson, and the previously presented 35 USC 103 rejections over Gunderson in view of Ginn.  Applicant’s arguments with respect to claims 1, 2, 6, 7, and 9 and the prior art of Ginn have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, applicant’s arguments are drawn to the newly added claim limitations. However, as discussed below in detail in the 35 USC 102 rejections section, Ginn does disclose all the newly added claim limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginn et al. (US 20160128723) [hereinafter Ginn] .
Regarding claims 1 and 10, Ginn discloses an expandable introducer sheath for loading a medical device (abstract) comprising:
a tubular member (introducer sheath tubing member (14)) (Fig. 2A) having a lumen (working lumen (56)) (Fig. 2A) extending therethrough (para. 0033), the tubular member (14) including a distal portion (tapered distal portion (74)) (Fig. 2M) and a proximal portion [88 formed of braided mesh material] (Fig. 2A) (para. 0033 and 0034)] has an open proximal end configured to receive a device (Figs. 2J and 2O) (para. 0040) and
wherein the distal portion (tapered distal portion (74)) (Fig. 2M) and the proximal portion [88 formed of braided mesh material] (Fig. 2A) (para. 0033 and 0034)] is configured to engage an introducer device (abstract);
wherein the proximal portion (88) (Fig. 2A) includes a flexible member (Figs. 2B and 2C) (para. 0033 and 0034), the flexible member is configured from a flexible polymer and a support member (para. 0033 and 0037), the support member is configured to bias the flexible member to a first configuration while the device is within the proximal portion (para. 0006, 0065),
[Note: due to the “configured to” language, “a first configuration” is not positively claimed and the limitation “configured to bias the flexible member to a first configuration while the device is within the proximal portion” is interpreted as functional language, i.e. the “first configuration” of the flexible member is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of biasing to. Therefore, any dependent limitations that further defines the "first configuration" is also not positively claimed and interpreted as functional language. For example, Ginn discloses that the flexible member is formed from a flexible polymer and support member i.e. structurally analogous to the flexible member in the instant application]. Ginn further discloses in para. 0006 that the matrix of fibers of the flexible member are configured to bias the sheath to the first configuration when a medical device is positioned within the sheath. Since, the support member of Ginn is capable of biasing the flexible member, it meets the functional limitation.]
the flexible member has a first length and an initial inner diameter along the first length (para. 0039 and 0045) that is configured to be greater than an outer diameter of the device received through the proximal end when the flexible member is in the first configuration;
[Note: due to the “configured to” language, "an outer diameter of the device” is not positively claimed and the limitation " configured to be greater than an outer diameter of the device received through the proximal end when the flexible member is in the first configuration" is interpreted as functional language, i.e. the outer diameter of the device is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of being greater than. Therefore, any dependent limitations that further define the "outer diameter of the device" is also not positively claimed and interpreted as functional language. For example, Ginn discloses that the flexible member is formed from a flexible polymer and support member i.e. structurally analogous to the flexible member in the instant application]. Ginn further discloses that the flexible member is capable of receiving a device (para. 0040). Therefore, the flexible member of Ginn is capable of receiving a small device such as a guidewire so that the inner diameter of the flexible member is greater than an outer diameter of the device received through the proximal end when the flexible member is in the first configuration [further note that a small device within the flexible member is contemplated in para. 0067] . Since, Ginn meets the structural limitations ie. a flexible sheath comprised of a flexible polymer and a biasing support member, the flexible member meets the functional limitation i.e. the inner diameter of the flexible member of Ginn is capable of being greater than the outer diameter of the device.];
wherein the flexible member is configured to have a second [compressed] configuration (para. 0006 and 0047; Fig. 5), when in the second configuration the flexible member has a second length shorter than the first length (0047; Fig. 5), a reduced inner diameter between opposing circumferential locations at a first axial location along the flexible member that is configured to be equal to the outer diameter of the device received through the proximal end and less than the initial inner diameter (para. 0038, 0047,0049), and an expanded inner diameter at a second axial location along the flexible member that is greater than the initial inner diameter and the outer diameter of the device received through the proximal end (para. 0038 and 0047), the second axial location is distal of the first axial location.
[Note: due to the “configured to” language, “a second configuration” is not positively claimed and the limitation " configured to have a second configuration, when in the second configuration the flexible member has a second length shorter than the first length, a reduced inner diameter between opposing circumferential locations at a first axial location along the flexible member that is configured to be equal to the outer diameter of the device received through the proximal end and less than the initial inner diameter, an expanded inner diameter at a second axial location along the flexible member that is greater than the initial inner diameter and the outer diameter of the device received through the proximal end, the second axial location is distal of the first axial location;" is interpreted as functional language, i.e. the second configuration of the flexible member is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of having. Therefore, any dependent limitations that further define the "second configuration" is also not positively claimed and interpreted as functional language. For example, Ginn discloses that the flexible member is formed from a flexible polymer and support member i.e. structurally analogous to the flexible member in the instant application]. Ginn further discloses in para. 0047 that the flexible member may be tensioned to a compressed state, thereby increasing the diameter of the flexible member [which is analogous to the flexible member of the instant application; see pg. 9 lines 23-31 and pg. 10 lines 1-2]. Therefore, the flexible member of Ginn is capable of having a second configuration, wherein the user may compress or pinch the flexible member in such that a second length [in the compressed state] is shorter than the first length and such that the user grips the device retained within the flexible member, thereby creating a first axial location along the flexible member that is configured to be equal to the outer diameter of the device received through the proximal end and less than the initial inner diameter and the unpinched portion of the flexible member creates an expanded inner diameter at a second axial location along the flexible member that is greater than the initial inner diameter and the outer diameter of the device (see para. 0047), the second axial location is distal of the first axial location so that the user can grip and maneuver the inserted device to the target location into the body.  Since, Ginn meets the structural limitations i.e. a flexible sheath comprised of a flexible polymer and a biasing support member, the flexible member meets the functional limitation i.e. Flexible member of Ginn is capable of having a shortened, compressed, second configuration.];
wherein when a force applied to an exterior of the flexible member that causes the flexible member to be in the second configuration is removed from the flexible member, the bias of the support member causes the flexible member to return to the first configuration from the second configuration (Fig. 5; para. 0006, 0038, 0047,0045, 0049),
wherein the support member is configured from a shape memory material [note: col. 4 lines 64-67 of  U.S. Pat. Nos. 5,527,282 mentioned in para. 0069 of Ginn and 0006 of Ginn] and the shape memory material causes the proximal portion to return to the expanded configuration from the compressed configuration by increasing the inner diameter from the radially compressed inner diameter at the first axial location to the relaxed inner diameter and reducing the radially expanded inner diameter at the second axial location to the relaxed inner diameter (para. 0006 and 0067).
and wherein the distal portion (74) (Fig. 2M) is configured to engage a valve (transcatheter aortic valve (356)) (Fig. 22A-B) in communication with a lumen [which retains guidewire (350)] of the device (para. 0067; Figs. 22A-B).
Regarding claim 2, Ginn discloses wherein the distal portion (74) (Fig. 2M) has an inner diameter and an outer diameter (Fig. 2M), the inner diameter includes a taper toward a distal end of the distal portion (Fig. 2M) (para. 0040) [Ginn also shows another embodiment with an exploded version of the distal portion which better illustrates the inner and outer diameter as well as the taper of the distal portion (see Figs. 15A-B and 16A; para. 0057 and 0058).
Regarding claim 3, Ginn discloses wherein the distal portion (74) of the tubular member (Fig. 2M) includes a distal tip portion (72; Fig. 2M; para. 0040) configured to be at least partially received within the valve.
[Note: due to the “configured to” language, the limitation " configured to be at least partially received within the valve." is interpreted as functional language, i.e. being able to be received within the valve of the medical device is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of doing. For example, Ginn discloses the tubular member comprising flexible member is formed from a flexible polymer and support member i.e. structurally analogous to the flexible member in the instant application]. Ginn further discloses that the tubular member is inserted into the body in order to perform the procedure (Fig. 3; para. 0045).  Therefore, the tubular member of Ginn is capable of being inserted into and partially received within a medical device comprising a valve during insertion into the body. Since, the tubular member of Ginn meets the structural limitations, the tubular member of Ginn also meets the functional limitation.];
Regarding claim 6, Ginn discloses wherein a proximal end of the distal portion (74) (Fig. 2M) is coupled to a distal end of the proximal portion (88) (Fig. 2A) [see also Figs. 15A and 16B-C which better illustrates the transition of the tapered distal end to the proximal end].
Regarding claim 7 and 12, Ginn discloses wherein the flexible member comprises a flexible metal braid (para. 0034 and 0069).
Regarding claim 9, Ginn discloses wherein the flexible member comprises a flexible braid and a flexible polymer material disposed on the flexible braid (para. 0033 and 0037).
Regarding claim 13, Ginn discloses wherein an inner diameter of a lumen of the proximal portion [of the tubular member] is configured to adjust as the proximal portion adjusts between the expanded configuration and the compressed configuration (para. 0006, 0039 and 0067).
Regarding claim 15, Ginn discloses wherein an outer diameter of the distal portion is configured to be received within an opening of the introducer device (abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                    
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771